DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding independent claim 1, 4, and 13 for a saliva sensing apparatus comprising a first water-impermeable layer with at least a first conductive line and a second conductive line on the surface with the first conductive line and the second conductive line being separated from one another on the surface and with each of the first and second conductive line having a first end and a second end; a sheet of water-permeable material; a second water-impermeable layer, wherein the sheet of water-permeable material is configured to be positioned between at least the first water-impermeable layer and the second water-impermeable layer, with at least a portion of the sheet of water-permeable material exposed to the atmosphere has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 1, 4, and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792